I am unable to agree that under the Veteran's Compensation Act the Service Recognition Board was lawfully empowered with administrative discretion which permits them to make fundamental changes specifically contrary to the plain provisions of the statute.
Section 1-4 of the Illinois Veterans' Compensation Act provides: "The Service Recognition Board is created, to consist of the Governor, the State Treasurer, and the Adjutant General. This board shall have complete charge and *Page 453 
control of the general scheme of payments authorized in this Act and may adopt general rules for the making of such payments, the ascertainment and selection of proper beneficiaries and the amount to which such beneficiaries are entitled, and for procedure."
Under this section the Service Recognition Board met and adopted certain rules and regulations, the pertinent provision being, and which is under consideration here: "A. Husband and Wife. The husband or wife who has remarried is not entitled to the bonus."
This, of course, presents the question as to whether or not the Service Recognition Board, under section 1-4, was given the power to determine the proper beneficiaries, contrary to the plain language of the statute, which designated who the beneficiary should be. I cannot agree with the majority opinion that they were given such power, or that it was the intention of the legislature that they be given such power by section 1-4 of the act.
Here, although the plain language of section 1-2 of the act specifically provides, without any qualifications or restraints, that "The husband or wife, child or children, mother, father, person standing in loco parentis, brothers and sisters, in the order named, of any deceased person shall be paid the sum or allowance that such deceased person would be entitled to * * *." The import of such language is disregarded in the majority opinion on the theory that the legislature may confer upon administrative authorities the power to enact rules and regulations to promote the purpose and spirit of the legislation and carry it into effect, even though such rules and regulations are given the force and effect of law.
I am of the opinion the conferring of rule-making power upon an administrative agency confers not the power to make the law but merely to carry into effect the will of the legislature as expressed by the statute. *Page 454 
In this case there is a clear expression by the legislature as to the beneficiary. It is a fundamental principle of administrative law that administrative boards, commissions and officers have no common-law powers, but their powers are limited by the statutes creating them to those powers that are conferred expressly or by necessity or fair implication. (People ex rel.Brecheisen v. Board of Review, 363 Ill. 106; People ex rel.Harding v. Sheridan-Brompton and Annex Building Corp. 331 Ill. 495;Potts v. Breen, 167 Ill. 67.
The only power of the Service Recognition Board, as given to it by the statute, was to adopt general rules to determine the questions arising in carrying out the provisions of the act. Certainly they are given no power, or had no power, to change the fundamental law as enacted. To give the board such power is, in effect, giving it the power to amend the provisions of the act. The plain unambiguous intention of the legislature, as expressed in the Illinois Veteran's Compensation Act, was that a surviving wife of a deceased veteran is entitled to compensation. It will be observed in the Potts case, heretofore cited, that the rule-making power of the board there was limited to making rules with respect to specific duties and powers conferred by the act.
In view of the well-settled principles precluding an administrative agency from adopting rules beyond the scope of their statutory authority, I think the purported rule or regulation of the Service Recognition Board, on which the superior court based its order, is clearly invalid and constitutes an inadvertent and unconstitutional attempt on the part of the board to amend the provisions of the act. The judgment of the court should be reversed. *Page 455